                                           Case 1:20-cv-05716-RMI Document 17 Filed 11/16/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RONALD LEGARDY,                                     Case No. 20-cv-05716-RMI
                                                         Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL WITH LEAVE
                                                  v.                                         TO AMEND
                                   9

                                  10     M.B. ATCHLEY, et al.,                               Re: Dkt. No. 16
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, filed a pro se civil rights complaint under 42 U.S.C. § 1983. The

                                  14   original complaint was dismissed with leave to amend and Plaintiff has filed an amended

                                  15   complaint.

                                  16                                               DISCUSSION

                                  17          Standard of Review

                                  18          Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  19   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

                                  20   1915A(a). In its review the court must identify any cognizable claims, and dismiss any claims

                                  21   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  22   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1)-(2). Pro se

                                  23   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  24   Cir. 1990).

                                  25          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  26   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                  27   necessary; the statement need only ‘give the defendant fair notice of what the . . . claim is and the

                                  28   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).
                                           Case 1:20-cv-05716-RMI Document 17 Filed 11/16/20 Page 2 of 4




                                   1   Although a complaint “does not need detailed factual allegations . . . a plaintiff's obligation to

                                   2   provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and

                                   3   a formulaic recitation of the elements of a cause of action will not do . . . Factual allegations must

                                   4   be enough to raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly,

                                   5   550 U.S. 544, 555 (2007) (citations omitted). A complaint must proffer “enough facts to state a

                                   6   claim to relief that is plausible on its face.” Id. at 570. The United States Supreme Court has

                                   7   recently explained the “plausible on its face” standard of Twombly: “While legal conclusions can

                                   8   provide the framework of a complaint, they must be supported by factual allegations. When there

                                   9   are well-pleaded factual allegations, a court should assume their veracity and then determine

                                  10   whether they plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679

                                  11   (2009).

                                  12             To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements: (1)
Northern District of California
 United States District Court




                                  13   that a right secured by the Constitution or laws of the United States was violated, and (2) that the

                                  14   alleged deprivation was committed by a person acting under the color of state law. West v. Atkins,

                                  15   487 U.S. 42, 48 (1988).

                                  16             Legal Claims

                                  17             Plaintiff alleges that defendants failed to protect him from sexual assaults by his cellmate.

                                  18   The Eighth Amendment requires that prison officials take reasonable measures to guarantee the

                                  19   safety of prisoners. Farmer v. Brennan, 511 U.S. 825, 832 (1994). In particular, prison officials

                                  20   have a duty to protect prisoners from violence at the hands of other prisoners. Id. at 833; Cortez v.

                                  21   Skol, 776 F. 3d 1046, 1050 (9th Cir. 2015); Hearns v. Terhune, 413 F.3d 1036, 1040 (9th Cir.

                                  22   2005). The failure of prison officials to protect inmates from attacks by other inmates or from

                                  23   dangerous conditions at the prison violates the Eighth Amendment when two requirements are

                                  24   met: (1) the deprivation alleged is, objectively, sufficiently serious; and (2) the prison official is,

                                  25   subjectively, deliberately indifferent to inmate health or safety. Farmer, 511 U.S. at 834. A prison

                                  26   official is deliberately indifferent if he knows of and disregards an excessive risk to inmate health

                                  27   or safety by failing to take reasonable steps to abate it. Id. at 837.

                                  28
                                                                                           2
                                           Case 1:20-cv-05716-RMI Document 17 Filed 11/16/20 Page 3 of 4




                                   1             Allegations in a pro se complaint sufficient to raise an inference that the named prison

                                   2   officials knew that Plaintiff faced a substantial risk of serious harm, and disregarded that risk by

                                   3   failing to take reasonable measures to abate it, state a failure-to-protect claim. See Hearns, 413

                                   4   F.3d at 1041-42 (citing Farmer, 511 U.S. at 847).

                                   5             Plaintiff states that he reported to defendants Gonzalez, Redon and Fernandez that his

                                   6   cellmate was attempting to sexually assault him. Plaintiff contends that defendants failed to act,

                                   7   and his cellmate sexually assaulted him. Liberally construed this presents an Eighth Amendment

                                   8   claim against these defendants.

                                   9             Plaintiff also seeks to bring an action pursuant to the Prison Rape Elimination Act of 2003,

                                  10   42 U.S.C. § 15601 (“PREA”). However, the PREA does not create a private right of action, even

                                  11   for allegations of prison rape. See Krieg v. Steele, 599 Fed. Appx. 231 (5th Cir. 2015) (collecting

                                  12   cases); Porter v. Jennings, 2012 WL 1434986, at *1 (E.D. Cal. 2012) (noting same). The amended
Northern District of California
 United States District Court




                                  13   complaint is dismissed with leave to amend. In a second amended complaint, Plaintiff should only

                                  14   bring claims pursuant to the Eighth Amendment and remove his PREA claims.

                                  15             Plaintiff has also filed a motion to appoint counsel. There is no constitutional right to

                                  16   counsel in a civil case, Lassiter v. Dep't of Social Services, 452 U.S. 18, 25 (1981), and although

                                  17   district courts may “request” that counsel represent a litigant who is proceeding in forma pauperis,

                                  18   as Plaintiff is here, see 28 U.S.C. § 1915(e)(1), that does not give the courts the power to make

                                  19   “coercive appointments of counsel.” Mallard v. United States Dist. Court, 490 U.S. 296, 310

                                  20   (1989).

                                  21             The Ninth Circuit has held that a district court may ask counsel to represent an indigent

                                  22   litigant only in “exceptional circumstances,” the determination of which requires an evaluation of

                                  23   both (1) the likelihood of success on the merits and (2) the ability of the plaintiff to articulate his

                                  24   claims pro se in light of the complexity of the legal issues involved. Terrell v. Brewer, 935 F.2d

                                  25   1015, 1017 (9th Cir. 1991). Plaintiff has presented his claims adequately, and the issues are not

                                  26   complex.

                                  27
                                  28
                                                                                            3
                                           Case 1:20-cv-05716-RMI Document 17 Filed 11/16/20 Page 4 of 4




                                   1                                              CONCLUSION

                                   2          1. The motion to appoint counsel (Docket No. 16) is DENIED. The amended complaint is

                                   3   DISMISSED with leave to amend in accordance with the standards set forth above. The second

                                   4   amended complaint must be filed within twenty-eight (28) days of the date this order is filed and

                                   5   must include the caption and civil case number used in this order and the words SECOND

                                   6   AMENDED COMPLAINT on the first page. Because an amended complaint completely replaces

                                   7   the original complaint, Plaintiff must include in it all the claims that he wishes to present. See

                                   8   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may not incorporate material from the

                                   9   original complaint by reference. Failure to amend within the designated time may result in the

                                  10   dismissal of this case.

                                  11                  2. It is the Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the

                                  12   court informed of any change of address by filing a separate paper with the clerk headed “Notice
Northern District of California
 United States District Court




                                  13   of Change of Address,” and must comply with the court’s orders in a timely fashion. Failure to do

                                  14   so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of

                                  15   Civil Procedure 41(b).

                                  16          IT IS SO ORDERED.

                                  17   Dated: November 16, 2020

                                  18
                                  19
                                                                                                      ROBERT M. ILLMAN
                                  20                                                                  United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                          4
